Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-4, 7-10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2009/0304924 to Gadgil in view of U.S. Patent Pub. No. 2010/0095890 to Gebele et al., U.S. Patent No. 6,143,082 to McInerney et al. and U.S. Patent No. 5,256,205 to Schmitt, III et al.  
Regarding claims 1-4:  Gadgil discloses a deposition system substantially as claimed and comprising: a processing chamber (Fig. 20, 189) having walls defining a volume, the processing chamber including a susceptor assembly (230’) and a gas distribution assembly (80-1, 80-3), the processing chamber having at least one processing region (e.g. for  “A”) between the gas distribution assembly and the susceptor assembly and at least one  second processing region (e.g.  for “B”) between the gas distribution assembly and the susceptor assembly, each of the at least one of the first processing region and the at least one second processing region separated by a gas curtain (e.g. “P” from 80-2 and 80-4); a chamber exhaust system (see, e.g., paras. 63 and 92) in fluid communication with the chamber volume and a fluid vacuum source/pump; a first exhaust system (see Figs. 5A-B and 23) in fluid communication with the at least one first processing region and a vacuum source (432), the first exhaust system comprising a first throttle valve (424); a second exhaust system in fluid communication with the at least one second processing region and the vacuum source (432), the second exhaust system comprising a second throttle valve (442); and a controller (“computerized control system”; see, e.g., para. 93) in communication with the first exhaust system and the second exhaust system to control the first throttle valve and the second throttle valve.
However, Gadgil fails to explicitly disclose the chamber exhaust system having a throttle valve downstream of the processing chamber and upstream of the vacuum source and/or each of the first and second exhaust systems comprising a respective pressure gauge upstream of a respective throttle valve.    Gadgil also fails to explicitly disclose each of the vacuum sources connected to the first exhaust system and the second exhaust system as separate vacuum pumps.
Nevertheless, exhaust systems with various control features such as these are known in the art.  Gadgil states the same at paras. 62, 92.  

Regarding the each of the first and second exhaust systems having a respective pressure gauge upstream of a respective throttle valve, as an example, Gebele et al. teach the provision of a control system connected to pressure gauges provided upstream and/or downstream of one or more throttle valves of a pumping/exhaust system for the purpose of monitoring and controlling pressures inside of the pumping system in front and behind of the throttle valves (see, e.g., para. 49).


Regarding the chamber exhaust system having a throttle valve downstream of the processing chamber and upstream of the vacuum source, Schmitt, III et al. teach the provision of a throttle valve downstream of a processing chamber and upstream of a vacuum source for the purpose of regulating pumping speed and therefore pressure in the processing chamber (see, e.g., column 3, row 66 through column 4, row 12).
 
Regarding each of the vacuum sources connected to the first exhaust system and the second exhaust system as separate vacuum pumps, McInerney et al. teaches that a plurality of processing regions provided in a processing chamber may be connected to common or independent vacuum pumps (see, e.g., column 4, rows 55-64).  Additionally, the courts have ruled an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).


It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided each of the aforementioned exhaust systems comprising a throttle valve and a pressure gauge provided upstream and/or downstream of the throttle valve in Gadgil in order to monitor and control pressure inside of the exhaust system in front and behind of the throttle valve as taught by Gebele et al.
It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided in modified Gadgil a throttle valve downstream of the processing chamber and upstream of a vacuum source in order to regulate pumping speed and therefore pressure in the processing chamber as taught by Schmitt, III et al.
It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided in modified Gadgil the plurality of processing regions provided in the processing chamber connected to common or independent vacuum pumps as taught by McInerney et al.

Additionally, regarding intended use of the apparatus, Examiner notes that the courts have ruled claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
With respect to claim 7, claimed pressure differential is considered a processing parameter selected in accordance with the intended use of the apparatus.  Again, the courts have ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  Examiner also notes that the features of claim 7 are not attributed to the “configured” controller.
With respect to claim 8, modified Gadgil et al. discloses the claimed invention as detailed above with respect to claim 1, including first and second processing regions and exhaust systems.  Although not explicitly disclosed it would nevertheless be obvious to duplicate the first and second processing regions and exhaust systems and therefore provide third and fourth processing regions and exhaust systems constructed to similar to the first and second exhaust systems detailed above.  The duplication would obviously allow for increased throughput.  The courts have ruled the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).   
With respect to claims 9-10, see above regarding modified Gadgil with respect to claims 2-4, which recite similar limitations.  The teachings are applied similarly.
With respect to claim 15, see above regarding modified Gadgil with respect to claim 7, which recites similar limitations and also see interpretation of recitations drawn to intended use.  The teachings are applied similarly.
Claims 5-6 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gadgil, Gebele et al., McInerney et al. and Schmitt, III et al.  as applied to claims 1-4, 7-10 and 15 above, and further in view of U.S. Patent Pub. No. 2009/0130780 to Day et al.
Modified Gadgil discloses the system substantially as claimed as described above.
However, modified Gadgil is silent as to the type of pressure gauge (i.e., absolute or differential).
Nevertheless, as mentioned above, the necessary components for would be well-known to one of ordinary skill in the art.  Gadgil states the same at paras. 62, 92.  For example, Day et al. (see, e.g., paras. 12-16) discloses the provision of a combination pressure gauge and throttle valve for measuring and maintaining a desired pressure with respect to a processing environment.  Furthermore, Day et al. teaches that is known to use either absolute pressure gauges or differential pressure gauges for measuring and maintaining a desired pressure with respect to a processing environment.  Further still, Day teaches that the gauges can be used in combination with a data analyzer/controller (66) to measure pressure differentials such that differences in pressure can be measured in different areas of the deposition system.
Thus, it would have been obvious to one of ordinary skill in the art at the time the Applicant’s invention was effectively filed to have provided either absolute and/or differential sensors in modified Gadgil and Gebele et al. for the purpose of measuring and maintaining a desired pressure with respect to a processing environment as taught by Day et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-6, 8, 11-12 and 16-17 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-8,  11-12 and 15  of U.S. Patent No. 10,570,511. Although the all features are either implicitly or explicitly set forth in the claims of ‘511.

Response to Arguments
Applicant's arguments filed 4 May 2021 have been fully considered but they are not persuasive. 
Regarding claims 1 and 8:  Applicant appears to be arguing that the claim language which recites the apparatus includes a controller configured to maintain separation of gas in the first processing region and the second processing region has not been addressed.  Although, Examiner recognizes that claim language reciting a controller configured to execute a certain feature requires consideration beyond intended use.  Examiner disagrees that where the feature attributed to the controller configuration amounts to no more than the sum of the capabilities of a generic controller and the structures which it controls, the claim language is non-obvious over the prior art.  For example, in the instant case, with the provision of each of the claimed structures including an overall chamber exhaust system and  an exhaust system and a vacuum source for two separate regions within the chamber wherein the structures in the chamber and each region are configured to be controlled by the controller to exhaust the chamber and/or a respective region in a controlled manner such that for regions which are already spatially separate, maintaining separate gaseous environments/regions is also enabled.  The prior art need not provide a disclosure using language that is exactly the same as Applicant’s claim language.
Examiner also notes that while Applicant has stated the opinion that the modified apparatus of the relied upon prior art including the claimed controller is not properly configured to read upon the claimed invention, no specific argument or basis for what subject matter is missing from the prior art has been set forth.  If Applicant maintains this line of argument, Examiner requests Applicant specifically .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KARLA A MOORE/Primary Examiner, Art Unit 1716